762 P.2d 935 (1988)
Roy COLEMAN, Petitioner,
v.
SEQUOYAH COUNTY ELECTION BOARD, Respondent, and
Wade Stovall, Intervenor.
No. 71661.
Supreme Court of Oklahoma.
September 15, 1988.


*936 ORDER
Original jurisdiction is assumed.
There are no common law pre-election remedies to challenge the qualifications of a candidate for public office. The Legislature has provided in 26 O.S. 1981 § 5-118 the exclusive method for a candidate to contest the candidacy of any other candidate. Murphy v. Darnell, 268 P.2d 860 (Okl. 1954). A petition pursuant to § 5-118 must be filed no later than 5:00 p.m. on the second day following the close of the filing period. 26 O.S. 1981 § 5-119. A petition for irregularities pursuant to 26 O.S. 1981 § 8-120 may not be used by the petitioner as an alternative remedy to 26 O.S. 1981 § 5-118. The petitioner's petition filed three days after the primary election and contesting the candidacy of another candidate for the same office is untimely. 26 O.S. 1981 § 5-119. The application for a writ of mandamus and/or prohibition is denied.
DOOLIN, C.J., HARGRAVE, V.C.J., and HODGES, LAVENDER, SIMMS, OPALA, ALMA WILSON and SUMMERS, JJ., concur.
KAUGER, J., disqualified.